Citation Nr: 0529660	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from July 1980 to August 1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During the pendency of this appeal, the RO granted the 
veteran's claim for service connection for erectile 
dysfunction, assigning a noncompensable evaluation and 
granting entitlement to special monthly compensation based on 
loss of use of a creative organ, effective February 3, 2003.  
The veteran has not appealed the evaluation or effective date 
assigned.  Hence, this determination by the agency of 
original jurisdiction represents a full grant of benefits, 
and this issue is no longer before the Board.

The veteran testified before the undersigned Veterans Law 
Judge in July 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who participated in this decision.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the VA examinations conducted in December 2002, January 2003, 
and April 2004 were conducted absent review of the veteran's 
claims file.  In addition, the Board notes that the veteran 
testified in July 2005 that he was receiving weekly treatment 
for his service connected disabilities.  Yet VA treatment 
records present in the claims file are dated only to December 
2002.  

Moreover, the veteran testified that he attempted to get VA 
training under the Chapter 31 vocational rehabilitation 
training program, but that he was denied.  
The veteran's Chapter 31 vocational rehabilitation training 
documentation is not of record.

Additionally, it is not clear whether the veteran is 
currently receiving Social Security benefits.  If so, these 
records should be obtained.

The Board finds it is necessary to proffer the veteran 
further examination to include all appropriate clinical 
testing, with review of the claims file, in order to 
determine whether or not the veteran is employable and, if 
not, if such unemployability is the result of his service-
connected, rather than nonservice connected, disabilities.  
See 38 C.F.R. § 3.159(c)(4) (2005).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Therefore a remand is required in this 
appeal so that additional development may be undertaken in 
order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the AMC/RO for the 
following development:

1.  The AMC/RO should obtain copies of 
any and all records of treatment from the 
VA Medical Facilities (VAMCs) in 
Columbia, South Carolina, Jacksonville, 
Florida, and Salisbury, North Carolina, 
from 2002 to present.

2.  The AMC/RO should obtain the 
veteran's Vocational Rehabilitation 
folder and associate it with the 
veteran's claims folder.

3.  The AMC/RO should ascertain whether 
or not the veteran is receiving 
disability benefits from the Social 
Security Administration (SSA) and, if he 
is, obtain the decision finding him 
disabled and any and all medical records 
used in arriving at that decision.

4.  Following completion of the #1-3 
above, the AMC/RO should make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature and extent of his service 
connected and nonservice-connected 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should describe any current symptoms and 
manifestations attributed to the service 
connected and nonservice-connected 
disabilities, and provide diagnoses for 
any and all service connected and 
nonservice-connected disabilities.  The 
examiner is requested to offer an opinion 
as to whether or not the veteran is 
employable and, if he is not, whether it 
is as likely as not that such 
unemployability is the result of service 
connected, as opposed to nonservice 
connected, disabilities. 

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claims 
for entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


